         Case 1:18-cv-10836-PGG Document 53 Filed 05/16/19 Page 1 of 4
                                         U.S. Department of Justice
[Type text]
                                                    United States Attorney
                                                    Southern District of New York
                                                    86 Chambers Street, 3rd Floor
                                                    New York, New York 10007


                                                    May 16, 2019


BY ECF

Honorable Paul G. Gardephe
United States District Judge
Southern District of New York
Thurgood Marshall United States Courthouse
40 Foley Square
New York, New York 10007

       Re:     Gottesfeld v. Hurwitz, 18 Civ. 10836 (PGG)

Dear Judge Gardephe:

        On May 23, 2019, the Court will hold an initial conference in this action at 12:30 p.m.
See Dkt. No. 34. By ordered dated February 6, 2019, the Court directed the parties to submit a
letter outlining the nature of this action and a proposed discovery plan. See Dkt. No. 10. 1 As
discussed herein, Defendants respectfully request that the Court stay discovery pending the
resolution of Defendants’ motion to dismiss. See Dkt. No. 51.

        From November 14, 2016 to February 4, 2017, Plaintiff was incarcerated at the
Metropolitan Correctional Center (“MCC”). Though Plaintiff was incarcerated pursuant to a
criminal proceeding pending in the United States District Court for the District of Massachusetts,
see United States v. Gottesfeld, No. 16-cr-10305 (D. Mass. 2016), he was temporarily relocated
to MCC for this period because he was engaged in a hunger strike. Plaintiff’s claims arise from
his period of detention at MCC.

        Since leaving MCC in 2017, Plaintiff has been convicted in the District of Massachusetts
for Conspiracy to Commit Offense or to Defraud the United States, in violation of 18 U.S.C. §
371, and Intentional Damage to a Protected Computer, in violation of 18 U.S.C. §§
1030(a)(5)(A), (c)(4)(B). He is currently serving a 121-month term of imprisonment at the
Federal Correctional Institution in Terre Haute, Indiana (“FCI Terre Haute”). See United States
v. Gottesfeld, No. 16-cr-10305 (D. Mass. 2016) (Dkt. No. 389).

      This conviction stemmed from conduct whereby Plaintiff orchestrated a cyberattack on
two Massachusetts medical facilities related to their treatment of a teenage girl who had been


1
 Because Plaintiff is incarcerated, Defendants are submitting this letter without having conferred
with Plaintiff.
            Case 1:18-cv-10836-PGG Document 53 Filed 05/16/19 Page 2 of 4
    Page 2 of 4


placed in the custody of the Massachusetts Department of Children and Families because of
concerns that her parents were interfering with her prior treatment. 2 Due to these cyberattacks,
these facilities incurred hundreds of thousands of dollars in damages. See United States v.
Gottesfeld, No. 16-cr-10305 (D. Mass. 2016) (Dkt. No. 3).

        In the current action, the Defendants are: (1) former Acting Deputy Director of the
United States Marshals Service (“USMS”) David Anderson (“Anderson”); (2) Esker L. Tatum
(“Tatum”)—former Warden of MCC; (3) Anthony Bussonich (“Bussonich”)—former medical
director at MCC; and (4) Acting Director of the Federal Bureau of Prisons (“BOP”) Hugh
Hurwitz (“Hurwitz”) (collectively, “Defendants”). 3

         Plaintiff asserts several constitutional claims arising from his detention at MCC against
Defendants pursuant to Bivens v. Six Unknown Named Agents of the Federal Bureau of
Narcotics, 403 U.S. 388 (1971) (“Bivens”). These claims include violations of: (1) his right to
Due Process under the Fifth Amendment; (2) his right to counsel under the Sixth Amendment;
(3) his rights under the First Amendment to engage in a hunger strike and interact with the
media; and (4) his rights under the Fifth Amendment relating to his conditions of confinement. 4
Read liberally, Plaintiff is also asserting a claim pursuant to the Federal Tort Claims Act
(“FTCA”), see 28 U.S.C. §§ 2671 et seq., and various provisions of the New York State
Constitution.

         The claims fall into the following several categories: (1) Plaintiff was improperly placed
in the Special Housing Unit (“SHU”), which caused his visitation, communication, and
recreational privileges to be limited; (2) there were multiple issues related to his conditions of
confinement (including rodents in the prison, cold temperatures, and that the water was turned
off in the SHU on one occasion); (3) Plaintiff’s First Amendment rights were violated when
MCC threatened to (but did not) force feed Plaintiff if he continued with his hunger strike; and
(4) Plaintiff’s ability to interact with the media was limited.

        On May 16, 2019, Defendants moved to dismiss the case in its entirety and requested that
the Court stay discovery pending the resolution of this motion. Defendants moved to dismiss on
the following grounds: (1) Plaintiff has failed to exhaust his administrative remedies pursuant to
the Prison Litigation Reform Act; (2) Plaintiff has failed to exhaust his administrative remedies
pursuant to the FTCA; (3) Plaintiff has failed to allege the personal involvement of Defendants


2
  A video was posted to YouTube from an account owned and managed by Plaintiff calling for, in
the name of the hacking organization Anonymous, actions against the Massachusetts medical
facilities in response to their treatment of the teenage girl.
3
    Anderson, Tatum, and Bussonich have since retired from their respective positions.
4
  Plaintiff cites to the Eight Amendment to assert his claim relating to his conditions of
confinement, but because Plaintiff was a pretrial detainee at the time, the proper vehicle for this
claim is the Fifth Amendment. See, e.g., Pope v. Geo Grp., No. 18-cv-6900 (BMC) (LB), 2019
WL 79426, at *2 (E.D.N.Y. Jan. 2, 2019).
            Case 1:18-cv-10836-PGG Document 53 Filed 05/16/19 Page 3 of 4
    Page 3 of 4


Anderson or Hurwitz; (4) a Bivens claim is not cognizable as to the claims asserted by Plaintiff;
and (5) Plaintiff’s complaints do not rise to the level of constitutional violations. 5

         As stated, Defendants respectfully seek discovery to be stayed in this action pending
resolution of the motion. 6 See Fed. R. Civ. P. 26(c); Spencer Trask Software & Info.
Svcs., LLC v. RPost Int’l Ltd., 206 F.R.D. 367, 368 (S.D.N.Y. 2002) (granting stay in part based
on defendants’ “substantial arguments” for dismissal). The instant motion to dismiss may
resolve this case in its entirety. Alternatively, the motion may result in certain Defendants being
dismissed from the case. To conserve the parties’ resources and most efficiently resolve this
case, and because prejudice to Plaintiff from a stay is unlikely, the Defendants request that the
Court stay discovery until this motion is resolved. However, Defendants are attaching to this
letter a proposed case management plan in the event the Court denies this request.

          I thank the Court for its attention to this matter.




5
  Plaintiff has made various motions for temporary injunctions. See Dkt. Nos. 12, 30, 43. For
the reasons discussed in Defendants’ responses to these motions, these applications are either
moot or not properly before this Court. See Dkt. Nos. 19, 36, 44. To the extent Plaintiff seeks to
challenge the conditions of his confinement at FCI Terre Haute or his designation to FCI Terre
Haute, he must first exhaust his administrative remedies and then, if unsuccessful at the
administrative level, bring his claims pursuant to 28 U.S.C. § 2241 in the Southern District of
Indiana because the proper venue for such claims is the district in which the warden of the
facility is located. See Allen v. Lindsay, No. 09-cv-1283 (KAM), 2010 WL 5067907, at *2
(E.D.N.Y. Dec. 7, 2010) (“The proper venue for a Section 2241 habeas petition challenging
conditions of confinement is the district where the petitioner is confined.”) (collecting cases);
Jabarah v. Garcia, No. 08-cv-3592 (DC), 2010 WL 3834663, at *4 (S.D.N.Y. Sept. 30, 2010)
(“The proper venue to bring a § 2241 challenge is the district of confinement.”). Both the prison
to which one is designated and the conditions of confinement at that prison are properly
construed as habeas petitions pursuant to 28 U.S.C. § 2241. See id., at *4 (“Because [petitioner]
is challenging the conditions of his confinement, his claim for injunctive relief must be construed
as a claim for relief under 28 U.S.C. § 2241.”); Barber v. Perdue, No. 11-cv-0127 (NAM)
(DEP), 2012 WL 5996342, at *4 (N.D.N.Y. Nov. 9, 2012) (“[Petitioner’s] petition challenging
his prison designation is properly brought pursuant to 28 U.S.C. § 2241.”); Mcllawain v. Nalley,
No. 02-cv-1046 (FJS) (VEB), 2008 WL 355623, at *5 (N.D.N.Y. Feb. 7, 2008) (“Petitioner
asserts that the Bureau of Prisons should be directed to reduce his security designation and
transfer him to a correctional facility closer to his home. As a threshold matter, it should be noted
that this type of claim is properly asserted in a § 2241 petition . . . .”) (citing Jiminian v. Nash,
245 F.3d 144, 146 (2d Cir. 2001)).
6
    At this juncture, Defendants are not willing to discuss settlement of this action.
         Case 1:18-cv-10836-PGG Document 53 Filed 05/16/19 Page 4 of 4
 Page 4 of 4


                                              Sincerely,

                                              GEOFFREY S. BERMAN
                                              United States Attorney of the
                                              Southern District of New York


                                          By: _/s/ Alexander J. Hogan_________
                                              ALEXANDER J. HOGAN
                                              Assistant United States Attorney
                                              86 Chambers Street, Third Floor
                                              New York, New York 10007
                                              Tel.: (212) 637-2799
                                              Fax: (212) 637-2686
                                              E-mail: alexander.hogan@usdoj.gov


cc:    Martin Gottesfeld
       Register Number 12982-104
       FCI Terre Haute
       Federal Correctional Institution
       P.O. Box 33
       Terre Haute, IN 47808
